UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6569


DONALD BATES,

                Petitioner - Appellant,

          v.

L.R. THOMAS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Bruce H. Hendricks, District Judge.
(9:14-cv-00411-BHH)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Bates, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Bates, a prisoner in custody under a sentence imposed

by the Superior Court of the District of Columbia, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012)

petition.   The order is not appealable unless a circuit justice or

judge   issues   a    certificate   of    appealability.      28   U.S.C.   §

2253(c)(1)(A) (2012); Madley v. U.S. Parole Comm’n, 278 F.3d 1306,

1310 (D.C. Cir. 2002).       A certificate of appealability will not

issue   absent   “a    substantial       showing   of   the   denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).         When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.           Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Bates has not made the requisite showing.          Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

                                     2
pauperis, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                         DISMISSED




                                3